Electronically Filed
                                                      Supreme Court
                                                      SCPW-14-0000452
                                                      19-MAR-2014
                                                      02:09 PM




                          SCPW-14-0000452

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   EILEEN SHAVELSON, Petitioner,

                                vs.

    THE HONORABLE RANDAL G.B. VALENCIANO, JUDGE OF THE FIFTH
       CIRCUIT COURT, THE HONORABLE CRAIG H. NAKAMURA, and
        THE HONORABLE LAWRENCE M. REIFURTH, JUDGES OF THE
           INTERMEDIATE COURT OF APPEALS, Respondents.



                        ORIGINAL PROCEEDING
                       (Civil No. 13-1-0137)
           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
     Circuit Judge Border, assigned by reason of vacancy.)

           Upon consideration of petitioner Eileen Shavelson’s

petition for a writ of mandamus, filed on February 21, 2014, and

the record, it appears that petitioner is not entitled to the

requested writ of mandamus.   Petitioner fails to demonstrate that

she has a clear and indisputable right to have the judges removed

from her case and petitioner has alternative means of seeking

relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,
338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action); Honolulu Advertiser, Inc. v. Takao, 59 Haw. 237, 241,

580 P.2d 58, 62 (1978) (a writ of mandamus is not intended to

supersede the legal discretionary authority of the trial courts,

cure a mere legal error, or serve as a legal remedy in lieu of

normal appellate procedure; rather, it is meant to restrain a

judge of an inferior court from acting beyond or in excess of his

or her jurisdiction).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          DATED: Honolulu, Hawai#i, March 19, 2014.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Patrick W. Border




                                 2